Judgment declaring fraudulent two certain deeds of real property made by defendant Louis Goldstein to defendant Fanny Goldstein, and directing cancellation of said deeds, and bringing up for review order denying motion of defendants-appellants to set aside judgment in favor of plaintiffs and for dismissal of the complaint, and also order granting plaintiffs’ motion to reopen trial for the purpose of introducing additional proof, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.